Citation Nr: 1012614	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  01-00 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether the character of the appellant's discharge for 
his service from January 6, 1964, to March 21, 1968, is a 
bar to VA benefits based on that period of service.

2.  Entitlement to service connection for alcoholism.

3.  Entitlement to service connection for hepatitis C, to 
include as secondary to alcoholism.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The appellant had active service from January 1964 to March 
1968.  He was discharged under other than honorable 
conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2000 and June 2005 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  

In November 2008, the Board remanded the appellant's appeal 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for additional development.  The Board noted 
in this remand that the RO's apparent failure to notify the 
appellant of an October 1968 administrative decision which 
determined that the character of his discharge from active 
service was a bar to VA benefits, and the RO's failure to 
provide him with applicable VCAA notice when he applied to 
reopen this claim in 2000, warranted consideration of this 
claim on the merits rather than on the basis of new and 
material evidence.  A review of the claims file shows that 
there has been substantial compliance with the Board's 
November 2008 remand.  Unfortunately, in the interim, 
additional need for development has arisen, as will be 
discussed below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2010, the appellant submitted additional 
evidence directly to the Board which he contends is 
pertinent to the appeal.  Such evidence demonstrates 
psychiatric hospitalization following discharge, which 
advances his contention that he was insane at the time of 
his in-service transgressions.  Specifically, he argues that 
such alleged insanity should be a basis for retracting his 
dishonorable discharge and enabling him to receive VA 
benefits.  Because such evidence was not accompanied by a 
waiver of RO consideration, the Board may not proceed with 
appellate adjudication at this time and a remand is 
required.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Additionally, all of the claims on appeal are deemed to be 
inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  Indeed, a revision of the Veteran's 
character of discharge is necessary before any other 
benefits may be awarded.  


Accordingly, the case is REMANDED for the following action:

The RO should review the expanded record, 
to include any further evidence submitted 
by the Veteran, and readjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


